The Honorable Mike [Jack] McCoy State Representative 712 McNeil Street Malvern, AR 72104
Dear Representative McCoy:
This is in response to your request for an opinion on whether a convicted felon, who is prohibited from possessing a firearm under Arkansas Code 5-73-103, may lawfully hunt game with a blow and arrow.
For the reasons that follow, it is my opinion, assuming all licensure requirements are met and other provisions of law are complied with, that the answer to your question is "yes."
As you have noted, A.C.A. 5-73-103(a)(1) prohibits any person who has been convicted of a felony from possessing or owning any "firearm."  That term is defined in the statutes at A.C.A.5-1-102(6) as follows:
   (6) "Firearm" means any device designed, made, or adapted to expel a projectile by the action of an explosive or any device readily convertible to that use, including such a device that is not loaded or lacks a clip or other component to render it immediately operable, and components that can readily be assembled into such a device.
A bow and arrow is not a "firearm" because it is not adapted to expel a projectile by the action of an explosive.  Thus, a convicted felon is not prohibited by A.C.A. 5-73-103 from lawfully hunting with a bow and arrow.
Additionally, we have found no relevant rules or regulations of the Game and Fish Commission which would prohibit the activity you describe.  Prior to the adoption of Amendment 35 to the Arkansas Constitution, the statutes included a provision which would have prohibited a person convicted of grand larceny from obtaining a hunting license.  See A.C.A. 15-42-121 (a)(3).  It appears, however, that this statute has been superseded by the adoption of Amendment 35, and thus is no longer operative.  See generally Wright v. Casey, 225 Ark. 149, 279 S.W.2d 819 (1955) and Dennis v. State, 26 Ark. App. 294 (1989).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
cc: Mr. Doug Mays Arkansas Game  Fish Commission #2 Natural Resources Drive Little Rock, AR  72205